UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1620


TITO KNOX,

                    Plaintiff - Appellant,

             v.

ELENA KLIMBAL, PMHNPPC; OFFICER GRAHAM,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:17-cv-00713-HMH)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Tito Lemont Knox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tito Lemont Knox seeks to appeal the district court’s order adopting the

magistrate judge’s report and recommendation and dismissing without prejudice his 42

U.S.C. § 1983 (2012) complaint for failing to state a claim. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the deficiencies identified by

the district court could be remedied by the filing of an amended complaint, we conclude

that the order Knox seeks to appeal is neither a final order nor an appealable interlocutory

or collateral order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993). Accordingly, we remand the case to the district court

with instructions to allow Knox to file an amended complaint. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                          DISMISSED AND REMANDED




                                             2